      Case 3:19-cv-00081 Document 51 Filed on 06/26/20 in TXSD Page 1 of 2
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                           June 26, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                         GALVESTON DIVISION

NEIL GIESE,                              §
                                         §
        Plaintiff,                       §
                                         §
VS.                                      §    CIVIL ACTION NO. 3:19-CV-0081
                                         §
JUAN JACKSON, et al.,                    §
                                         §
        Defendants.                      §

      ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       In this civil-rights case, the defendants’ motions for summary judgment

were referred to United States Magistrate Judge Andrew M. Edison pursuant to 28

U.S.C. § 636(b)(1)(B) (Dkt. 25). On May 27, 2020, Judge Edison issued a

Memorandum and Recommendation (Dkt. 46) recommending that the court deny

the defendants’ motions for summary judgment on the plaintiff’s retaliation claim.

Judge Edison further recommended that this court dismiss the plaintiff’s claims

for compensatory damages and any independent conspiracy claim. The defendants

timely filed objections (Dkt. 47).

       The court has reviewed the Memorandum and Recommendation, as well as

the objections, and has made de novo review of the portions of the

recommendations to which the defendants have objected. See FED. R. CIV. P. 72(b);

28 U.S.C. § 636(b)(1). The court agrees with the determinations in the

Memorandum and Recommendation.



1/2
      Case 3:19-cv-00081 Document 51 Filed on 06/26/20 in TXSD Page 2 of 2



       The court therefore orders that the defendants’ objections (Dkt. 47) are

overruled. The Memorandum and Recommendation is adopted as this court’s

Memorandum Opinion and Order.

       The Clerk will provide a copy of this order to the parties.

       Signed on Galveston Island on the 26th day June, 2020.



                                       _____________________________
                                           JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




2/2
